Citation Nr: 0127794	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  94-48 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disorder, 
variously diagnosed as sacroiliitis and ankylosing 
spondylitis.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel

INTRODUCTION

It has been verified that the appellant served on active duty 
for training (ACDUTRA) from March 1982 to July 1982, and 
inactive duty for training (INACDUTRA) from February 23, 1982 
to February 28, 1982, and from August 1982 to September 1992.  
The record indicates that the appellant had periods of 
ACDUTRA during the period from August 1982 to September 1992; 
however, such periods have not all been verified.  This shall 
be discussed in further detail below.  There is one verified 
pertinent period from July 5, 1987 to July 18, 1987.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision from the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO).  

In February 1997 the Board affirmed the RO's denial.  This 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter, the Court).  In September 
1998 the Court vacated the Board's February 1997 decision, 
and remanded the case pursuant to 38 U.S.C.A. § 7252(a) (West 
1991 & Supp. 1998).  This shall be discussed in additional 
detail below.  

In September 1999 the Board remanded the issue for further 
development, and again in April 2001 for the scheduling of a 
videoconference hearing before the Board.  The appellant has 
had hearings before two of the undersigned Board Members.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence of record shows it is as 
least as likely as not that the appellant's low back disorder 
was made worse by her period of ACDUTRA in July 1987.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
a low back disorder, variously diagnosed as sacroiliitis and 
ankylosing spondylitis was aggravated by ACDUTRA.  
38 U.S.C.A. §§ 101 (24), 106, 1131, 5107 (West 1991 & Supp. 
2001);  38 C.F.R. § 3.303(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On enlistment examination in February 1982 the appellant 
denied all musculoskeletal complaints, including a history of 
recurrent back pain.  Examination of the spine and lower 
extremities was described as normal.  

In June 1983 the appellant was seen with a history of otitis 
media, currently complaining of back pain and anterior chest 
pain.  Examination revealed chest wall tenderness to 
palpation.  The assessment was costochondritis.  

On examination in November 1985 the appellant reported that 
she was in good health and denied a history of recurrent back 
pain.  Examination of the spine and lower extremities was 
again described as normal.  

Service records establish that the appellant had been 
enrolled in a Primary Leadership Development Course (PLDC) 
beginning October 1, 1985 and ending May 25, 1986.  The 
record contains a certificate establishing that she 
successfully completed this course.  

On March 29, 1986 the appellant was ordered to a period of 
two days, plus allowable travel time of ACDUTRA as part of 
PLDC.  On May 3, 1986 the appellant was again ordered to a 
period of two days of ACDUTRA as part of PLDC.  

Private medical records establish that the appellant was seen 
for right lower quadrant pain in October 1986, and for a 
painful right breast in November 1986.  

A progress note from January 1987 documents the appellant's 
complaint of pain in the left buttock "going down" the left 
leg.  She denied any injury but it was noted that she had had 
a "prior problem."  The assessment was left sciatica.  

On July 2, 1987 the appellant was seen for complaints 
regarding the lower back.  The question of nerves was also 
raised but its relationship to her back complaints, if any, 
was not documented.  Examination revealed discomfort on the 
left when bending.  The assessment was chronic back pain.  

Service medical records reveal that the appellant was seen on 
July 6, 1987 with complaints of decreasing, intermittent back 
pain over the past week.  However, she reported noticing 
radiating pain down the posterior of her left leg about three 
or four days prior.  She also reported occasional radiation 
to the anterior right leg and neck stiffness.  She denied any 
recent trauma or injury involving the back.  The assessment 
was a bone bruise.  It was indicated that x-rays had been 
found to be negative.  

In a Statement of Medical Examination and Duty Status dated 
July 7, 1987, it was reported that a trailer jerked forward 
on to the appellant's lower back while it was being attached 
to a truck.  The date of the accident was reported as July 7, 
1987.  It was noted that she was on ACDUTRA when the accident 
occurred (the report specified that her ACDUTRA had begun on 
July 5, 1987 and was scheduled to end on July 18, 1987).  It 
was concluded that the injury was incurred in the line of 
duty but only resulted in a temporary disability.  

On July 9, 1987 the appellant was noted as complaining of low 
back pain with sciatic radiation for the last two weeks.  The 
diagnosis was a low back strain.  

It appears that the appellant was seen on July 13, 1987 for 
complaints of middle back pain.  It was noted that there was 
"? Trauma."  On examination, she complained of mild 
tenderness to palpation of L5-S1.  She also reported 
tenderness on hyperextension.  The assessment was low back 
pain.  

Private medical records reveal that the appellant was seen on 
July 21, 1987 for sharp pain in the lower back and leg; 
however, her back was noted as seeming to be mildly improved.  
The assessment was chronic sciatica, improving.  On August 7, 
1987 the appellant was seen for right sciatic pain.  The 
assessment was again sciatica.  

In September 1987 the appellant was seen at a private medical 
facility.  She was noted as coming in for evaluation of an 
approximately six-month history of back and lower extremity 
pain.  She reported that such problems started gradually 
without clear injury or accident.  She reported being 
initially aware of low back discomfort with some radiation 
into the buttocks and down the back of the legs, and that 
these symptoms had increased with time.  

It was noted that several months after her symptoms first 
appeared, a trailer had bumped her in the low back and 
"exacerbated the problem."  It was noted that x-rays had 
revealed some transitional vertebra, "but little else."  
She denied any past history of spinal problems, arthritic 
problems, or neurological problems.  

Service medical records indicate that the appellant was seen 
in October 1987 for back pain with shooting pain down her 
buttocks.  She was currently complaining of an "all over" 
bodyache.  The assessment was sciatica.  

Private medical records show that the appellant was seen in 
February 1988 by Dr. WHB with continuing complaints of low 
back discomfort with intermittent radiation of pain and 
numbness into the lower extremities.  Dr. WHB opined that the 
appellant's condition was unclear, although he still 
suspected that she had a chronic lumbar strain.  Further 
testing was recommended.  

Service medical records show that the appellant was seen in 
March 1988 for a "[n]agging back ache."  Symptoms were 
reported as an ache in the lower back, constant in frequency 
for the past four to five days.  A history of a recurrent 
back strain was noted with radicular symptoms.  The 
assessment was a low back strain.  

Private medical records show that the appellant was 
complaining of continuing problems with low back pain in 
August 1988.  The assessment was chronic low back pain.  

On service medical examination in November 1989 the appellant 
reported that she was in good health; however, she also 
reported a history of recurrent back pain.  Examination of 
the spine and lower extremities was described as normal.  

In May 1990 x-rays were taken of the chest and lumbosacral 
spine.  The chest x-ray was described as negative.  The 
lumbosacral spine film revealed calcific density stones in 
the right upper quadrant "probably representing multiple 
gallstones."  The impression was cholelithiasis.  The spine 
was intrinsically normal.

Service medical records document that the appellant was seen 
at the Orthopedic Clinic in April 1991 with a four-year 
history of low back pain.  She reported that the pain 
initially started after her injury in the motor pool (when 
she was hit by the trailer).  The assessment was 
"sacroileitis," rule out mechanical low back pain.  

X-rays of the lumbosacral spine subsequently revealed 
sacroiliac (SI) sclerosis, and L5-S1 facet sclerosis.  It was 
concluded that these findings were consistent with 
"sacroileitis."  In July 1991 the appellant was referred to 
Rheumatology.  No evidence of inflammatory arthritis was 
found.  Diagnoses of mechanical back pain, early 
sacroiliitis, and "osteitis condensos iliae" were considered.  

An August 1991 magnetic resonance imaging (MRI) scan report 
noted extensive sclerosis and bony edema involving the 
inferior two-thirds of the SI joints, consistent with 
bilateral sacroiliitis.  

In September 1991 the appellant was seen for a reported 
history of low back trauma in 1987 with current complaints of 
continuous low back pain.  Electromyograph (EMG) and Nerve 
Conduction (NCV) examinations revealed abnormal findings; 
however, the significance of the findings was uncertain. 

On September 11, 1991 the appellant was seen at Rheumatology 
Service for SI joint pain with a history of post-traumatic SI 
pain since 1987 after being struck by a truck.  She reported 
daily pain ever since the accident.  

A computerized tomography (CT) scan of the SI joints was 
noted as revealing sclerosis/erosive changes on the 
iliac/sacral side, compatible with bilateral 
"sacroileitis."  A MRI scan revealed bilateral edema with 
sclerosis, also compatible with "sacroileitis."  

The assessment was "sacroileitis."  It appears that 
specific questions had been posed to the examiner, and the 
"answers to instructors" were, in pertinent part, that the 
disability was incurred in the line of duty.  The examiner 
went on to find that the appellant's current condition 
"could be" due to the natural progression of the disease; 
however, it was also concluded that the condition was 
service-aggravated.  

On September 22, 1991 it was indicated that the diagnosis of 
ankylosing spondylitis was being considered.  The pertinent 
assessment was "? Ankylosing Spondylitis."  

On September 26, 1991 the appellant reported being hit in her 
lower back with a tailgate in 1987.  She reported 
intermittent pain in the morning and during the day since 
that time.  Examination revealed mild SI tenderness to direct 
palpation.  The pertinent impression was sacroiliitis.  

In October 1991 it was noted that the appellant had been 
receiving medication that had reduced her back pain and 
morning stiffness.  The pertinent diagnosis was ankylosing 
spondylitis, stable on medication.  

On examination in November 1991 the appellant again reported 
a history of recurrent back pain.  Examination revealed 
tenderness over the SI joints.  The pertinent diagnosis was 
ankylosing spondylitis.  

In December 1991 a Medical Evaluation Board (MEB) examination 
was conducted.  The appellant reported having low back 
discomfort since 1987, and that her pain actually began when 
she was struck in the low back by the tailgate of a truck 
which was moving less than five miles per hour.  She reported 
intermittent relief with treatment, but that she was still 
having some discomfort in the morning and during the day 
since the accident.  

The pertinent diagnosis was ankylosing spondylitis, stable.  
It was noted that she was doing extremely well on 
Indomethacin therapy with no exacerbations since starting the 
treatment; however, it was noted that the course of the 
ankylosing spondylitis "may have an unpredictable course 
with waxing and waning of symptoms.  She has had significant 
inflammation of her [SI] joints which has been manifested by 
the erosions and sclerotic changes of her [SI] joints."  It 
was further found that "her underlying illness may be 
aggravated by field training exercises and therefore she is 
not considered to be worldwide deployable."  

In a separate DA Form 3947, the MEB concluded, in pertinent 
part, that the ankylosing spondylitis's approximate date of 
origin was in 1987, and that it did not exist prior to 
service (EPTS).  The MEB further concluded that the 
ankylosing spondylitis was permanently aggravated by service.  
The case was then referred to the Physical Evaluation Board 
(PEB).  

In April 1992, the PEB noted that the MEB ("MEBD") had 
concluded that the appellant's disability was "ankylosing 
spondylitis.  EPTS, not service aggravated."  The PEB went 
on to conclude that there was no sufficient evidence to 
support her reported traumatic injury as the etiological 
source of her current medical disease.  

In April 1992 the RO received a March 1992 statement from Dr. 
WFP.  Dr. WFP wrote that he had examined the appellant in 
March 1992 and made the following findings: that there was 
evidence of sacroiliitis as shown by "CAT" and MRI scans; 
that she was HLA B-27 negative; and she was a Black female.  
Based on these findings, Dr. WFP concluded that she had 
sacroiliitis and that there was no evidence of ankylosing 
spondylitis.  He indicated that this diagnosis was unlikely 
and that whoever had made it had "extended his or her neck 
to the fullest" in making it, in light of the fact that she 
was a Black female with negative HLA B-27 with no evidence of 
ankylosing by either clinical examination or radiographic 
studies.  

In June 1992 the PEB affirmed its previous determination.  
The Board found that her condition, "diagnosed by MEBD 
review as ankylosing spondylitis, EPTS, not service 
aggravated; remains correctly not rated at this time as the 
Board does not find sufficient objective evidence or 
authoritative reference to support your reported traumatic 
injury as the etiological source of your current medical 
disease."  It later noted that the record supported the fact 
that her current condition was a "long standing problem 
reported not only to military medical personnel but also to 
civilian medical practitioners."  Based on such evidence, 
the PEB reaffirmed its conclusion that the disorder was EPTS 
and not aggravated by service.  

In a September 1992 letter, Dr. RF noted that she had been 
following the appellant for sacroiliitis.  She noted the 
diagnosis of ankylosing spondylitis, but opined that there 
was no evidence to support such a diagnosis.

In October 1992 the appellant submitted a claim for service 
connection of a back disability resulting from an inservice 
accident involving a motor vehicle.  

In November 1992 a VA examination was conducted.  The 
appellant reported first experiencing back pain during PLDC 
training in May 1986, which she described as 72 hours of 
training that was "worse" than basic training.  She 
reported seeing a private physician at that time but did not 
report the problem to the military.  In July 1987 she 
reported being hit in the lower back by the tailgate of a 
trailer.  

The x-ray report revealed, in pertinent part, changes in the 
SI joints consistent with ankylosing spondylitis, but no 
radiographic changes of ankylosing spondylitis in the lumbar 
spine.  The VA examiner's diagnosis was sacroiliitis.  

In June 1993 the RO received medical records from Aurora 
Family Medicine Center.  This record includes a June 1993 
medical opinion letter from Dr. RF.  Dr. RF noted that the 
appellant had been under her care since 1992 for a persistent 
problem with low back pain and intermittent radiating pain 
into the legs.  

Dr. RF concluded that extensive work-up could not corroborate 
the diagnosis of ankylosing spondylitis.  She concluded that 
she had sacroiliitis.  She further opined that her chronic 
sacroiliitis had resulted from an injury to her low back 
while she was on active duty in the military.  

In a May 1993 note, Dr. WFP opined that films taken of the 
appellant's SI joints showed no evidence of progressive 
disease or ankylosing spondylitis.  This interpretation 
included analysis of MRI films dated from May 1993 which were 
included with the note.  

The RO subsequently received medical treatises, including a 
discussion of ankylosing spondylitis.  This treatise noted, 
in pertinent part, that ankylosing spondylitis usually 
affects men between the ages of 16 and 35, and that it was 
often limited in extent in women and was often not diagnosed.  
It further noted that the disease occurred more rarely in 
Blacks, unless they have an "admixture of white genes."  

The treatise stated that spondylitis usually begins around 
the SI joints, and the most common early symptoms are 
constant hip and low back pain and stiffness.  Ankylosing 
spondylitis was described as a "systemic disease."  

It was noted that while the cause of ankylosing spondylitis 
is unknown, scientists had discovered a strong genetic or 
family link.  It was noted that almost all Caucasian people 
with spondylitis have the genetic marker known as HLA-B27.  

Diagnosis of the disease was performed by testing for HLA-
B27, and by performing x-ray studies, although it was noted 
that the disease might not show up in cases of early disease.  

In January 1994 a local hearing was conducted.  During the 
hearing, the appellant reported the circumstances of her 
injury in July 1987.  Tr., pp. 2-3.  She testified that she 
could not really recall what she was feeling around the time 
of the accident.  Tr., p. 4.  She indicated that her current 
symptoms were periodic back pain, radiating pain, and muscle 
spasms.  Tr., p. 5.  

The appellant testified that she first became aware of her 
back problem in 1986 while she was taking part in PLDC.  Tr., 
p. 6.  She reported seeking medical attention from a private 
physician at that time.  Tr., pp. 6-7.  She indicated that 
she did not file a claim back in 1987 because she was unaware 
of such a process.  Tr., p. 10.  

In February 1994 the appellant was seen by Dr. AF for 
problems with, in pertinent part, her lower back.  She 
reported that her low back problems began in 1986 while 
performing military exercises.  She stated that her problems 
were aggravated in 1987 when she was hit with the tailgate of 
a trailer.  She reported that she had been active all her 
life and had not noticed any symptoms prior to that.  

On examination, x-rays were found to be consistent with 
ankylosing spondylitis.  Dr. AF concluded that the appellant 
had ankylosing spondylitis, noting that it was less common 
for Blacks to have a positive HLA-B27.  

In December 1996 a hearing was conducted before a Member of 
the Board.  The appellant testified that she had no problems 
with her back prior to entering the service.  Tr., pp. 2-3, 
5.  She testified that she did not experience back problems 
when she first entered military service.  Tr., p. 5.  She 
stated that her first experience with back pain was in 1986 
after completing PLDC.  Tr., p. 5.  She stated that she did 
not realize at the time that her back problems could have 
been related to her experience in PLDC.  Tr., p. 5.  

She testified that her experience with PLDC involved very 
strenuous war games which required her to carry an M16 and a 
radio.  Tr., p. 6.  She testified that this training was 
ACDUTRA.  Tr., p. 11.  She further specified that she 
experienced back pain after spending 72 hours in the field 
playing war games.  Tr., pp. 11-12.  The appellant again 
testified that she started seeing her private doctors around 
this time for her low back problems.  Tr., p. 12.  

The appellant then recounted similar details regarding the 
July 1987 accident in which a trailer hit her in the back.  
Tr., pp. 7-8.  

The appellant contended that she had sacroiliitis and not 
ankylosing spondylitis.  Tr., p. 16.  

Also submitted in December 1996 was a medical statement from 
Dr. AF concluding that the appellant has definite ankylosing 
spondylitis that was aggravated by her accident in the 
military service.  

As noted above, the Board issued a denial in February 1997.  
In September 1998 the Court vacated the Board's decision and 
remanded, instructing the Board to make a specific finding as 
to whether the claimed July 1987 incident did in fact occur, 
and whether it occurred during ACDUTRA or INACDUTRA.  It also 
advised that it might be appropriate to obtain a medical 
opinion addressing the nature and etiology of the appellant's 
condition.  

In May 1999 the Board received private medical records from 
Dr. AF dated from March 1994 to April 1999, documenting 
regular treatment for ankylosing spondylitis.  

In August 1999 the Board received a June 1999 statement from 
Dr. AF.  Dr. AF again opined that the appellant's problem 
with back pain and ankylosing spondylitis began while she was 
in the military.  Dr. AF found that it historically began in 
1986 while she was training for a leadership position.  

Dr. AF noted that the diagnosis of ankylosing spondylitis was 
the result of the fact that it would take several years to 
develop and substantiate.  

Dr. AF also concluded that the appellant's back condition was 
aggravated twice while she was in the military: in 1986 while 
participating in a training course for a leadership role, and 
in 1987 when she was hit by the tailgate of a trailer.  Dr. 
AF opined that the incident of being struck by a tailgate was 
an aggravating circumstance, but not the full cause of her 
ankylosing spondylitis, "which is an inflammatory connective 
tissue disease."  Nonetheless, he reiterated that "these 
factors in military service were aggravating factors that 
precipitated and worsened her disease, leading to the present 
disability."  

In January 2000 a VA examination was conducted.  It was 
noted, in pertinent part, that the appellant reported a 
history of a low back strain in 1986-1987, including a 
contusion to her low back in 1987.  She reported not seeking 
any treatment for this problem, but contended it was related 
to her ongoing back problems.  The examiner indicated that 
she was seen for ankylosing spondylitis in 1991 and irritable 
bowel syndrome, for which she was given medications, "and 
this basically resolved."  Also noted was a history of a 
Worker's Compensation injury incurred in 1995-1996.  

The VA examiner concluded that the appellant had a history of 
a low back strain in 1986-1987 requiring no treatment, and 
that had healed and resolved, as described.  The examiner 
also found that she had a Workmen's Compensation injury in 
1995 resulting in an aggravation of the underlying ankylosing 
spondylitis.  

The VA examiner diagnosed ankylosing spondylitis, noting that 
it was first diagnosed in 1991.  

The VA examiner opined that the ongoing pain complaints were 
related to the ankylosing spondylitis.  However, she further 
opined that the strain, as reported by the appellant in the 
1986-1987 time frame healed and resolved without residual.  

She indicated that this was illustrated by the fact that she 
did not seek treatment until the end of the 1980s and early 
1990s, and by the fact that she continued to stay in the 
National Guard and not seek treatment for this condition with 
over-the-counter medication.  

The VA examiner finally concluded that there was no evidence 
that the military aggravated and/or caused the underlying 
ankylosing spondylitis.  

Submitted with this report is a medical treatise discussing 
ankylosing spondylitis.  It describes the disease in a manner 
similar to the treatise discussed above.  It noted that back 
complaints are generally the first clinical manifestations of 
the disease, but that it occasionally is absent or too mild 
to impel the patient to seek medical care.  "Pain in the 
buttocks or down the back of the thigh can be misdiagnosed as 
"lumbago" or "sciatica."  

It also noted that pain in the early stages of the disease 
can be accentuated by coughing, sneezing, or sudden twisting 
of the back.  It further noted that early loss of spinal 
mobility is usually due to pain and muscle spasm.  The 
disease was characterized as highly variable with spontaneous 
remissions and exacerbations, particularly early in the 
disease.  

In July 2000 the RO received private records from the 
University Hospital.  These records include an August 1995 
report documenting evaluation of complaints of lower 
extremity pain which the appellant contended was secondary to 
a work-related incident which occurred six days prior.  She 
reported that her current symptoms of radiating pain were 
similar to those she had been experiencing occasionally since 
1987, when she was injured in the military.  She contended 
that her occasional aggravations of back pain were related to 
the 1987 incident.  The pertinent diagnoses were low back 
myofascial pain and a possible history of ankylosing 
spondylitis which may be related to her current complaints.  

In August 2000 the RO received private medical records from 
Dr. KLM.  These records include evidence previously on file 
and physical therapy notes.  It also includes a May 1996 
medical evaluation, apparently for a workers' compensation 
claim.  

On examination, the appellant reported initially injuring her 
back in 1987 while she was in the military.  Her workers' 
compensation injury occurred in August 1995 during which she 
fell, hitting her head, and causing her to twist toward a 
wall.  

The examiner concluded, in pertinent part, that the 
appellant's low back and/or non-cervical complaints were 
chronic in nature, but found that any current back pain was 
not directly or indirectly related to the workers' 
compensation injury, but rather to her chronic condition of 
the SI joints, regardless of whether it was in fact 
ankylosing spondylitis or a chronic arthritic condition.  

In October 1996 a physician examined the appellant for 
another apparent workers' compensation claim, and again 
concluded that the ankylosing spondylitis was not work 
related, and that the current symptoms she was suffering were 
secondary to the ankylosing spondylitis.  

In August 2000 the RO received a September 1995 Workers' 
Compensation evaluation.  The appellant reported, in 
pertinent part, that her back symptoms had been present since 
the late 1980s, noting that she was struck in the back in 
1987 with the tailgate of a trailer.  She stated that this 
was her first incident of low back discomfort.  It was noted 
that she had been diagnosed with ankylosing spondylitis, but 
that she had a negative HLA B-27.  She also reported twisting 
her back in a work-related accident in 1995.  

The appellant reported being very active in sports as a child 
and that she had no back discomfort during her childhood or 
teenage years.  She reported being involved in a work-related 
injury in August 1995.  

X-ray films taken in September 1995 were noted as being 
consistent with ankylosing spondylitis.  The pertinent 
impressions were a history of pre-existing ankylosing 
spondylitis and chronic sacroiliitis unrelated to the work-
related injury of August 1995, but predisposing her to 
delayed recovery, and a mild lumbosacral strain secondary to 
the 1995 work-related injury.  

In September 2000 the January 2000 VA examiner provided an 
addendum to her previous examination findings.  After re-
reviewing the records, the VA examiner concluded that her 
opinions remained the same, stating that the record reflected 
a very minor history of a lumbosacral spine strain in 1987 
with an essentially normal clinical examination in the 1987 
time frame.  While the record indicated that she suffered a 
lumbar spine strain at this time, the examiner concluded that 
this problem resolved "as reflected in the records with the 
patient re-enlisting and stating that she was in 'good 
health.'"  The VA examiner continued:

The fact that the appellant was in good 
health without back complaints at the 
time of her November 4, 1989 re-
enlistment in my opinion contradicts Dr. 
[F]'s 6/23/99 opinion that the 3/87 
trailer injury aggravated the appellant's 
as yet undiagnosed ankylosing 
spondylitis.  If any such aggravation 
were to have occurred, one would have 
expected increasing complaints following 
this July 1987 in-service trauma and not 
the apparent normal examination at the 
time of her re-enlistment examination in 
November 1989.  Further, Dr. [F] offers 
no references for his statement that 
ankylosing spondylitis can be permanently 
aggravated by minor trauma.  

The VA examiner cited to a medical treatise (included with 
the report; the same treatise discussed above) in support of 
her contention as noting "the "strong genetic 
predisposition" to the development of ankylosing spondylitis 
and makes no mention of minor trauma causing or permanently 
aggravating ankylosing spondylitis."  

During the June 2001videoconference hearing before the 
undersigned Member of the Board, the appellant reported 
injuring her back while participating in war games during 
PLDC training.  Tr., p. 4.  She recalled falling down holes 
and carrying heavy gear.  Tr., p. 5.  She stated that the 
pain did not start until after she had returned home.  Tr., 
p. 5.  She reported thinking at the time that the pain was 
due to her menstruation rather than an injury.  Tr., p. 4.  

The appellant denied having any problems with her back prior 
to May 1986.  Tr., p. 5.  She again reported the incident 
when she was struck in the back in July 1987 with the 
essentially same details as had been previously reported.  
Tr., pp. 5-7.  She reported that her back felt worse after 
the July 1987 incident.  Tr., p. 7.  She also reported 
injuring her back in 1995 after twisting her right side into 
a wall following a fall.  Tr., p. 10.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303.

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A hereditary disease can be incurred or aggravated in 
service.  They can be considered to be incurred in service if 
their symptomatology did not manifest itself until after 
entry on active duty.  The mere genetic or other familial 
disposition to develop the symptoms, even if they are almost 
certain to develop, does not constitute having the disease 
itself.  Therefore, the mere presence of a hereditary disease 
does not always rebut the presumption of soundness.  
VAOPGCPREC 67-90.  

Where a hereditary disease is shown to have preexisted 
service, it may be found to have been aggravated during 
service if it progresses during service at an abnormally high 
rate during service.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the 
Appellants Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal, namely, service connection for 
a low back disorder, variously diagnosed as sacroiliitis and 
ankylosing spondylitis.  Therefore, any possible deficiencies 
in the duty to assist will not prejudice the appellant in 
this case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (observing that in case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that there is an approximate balance of 
positive and negative evidence, and that the benefit of the 
doubt should therefore be applied in favor of the appellant.  
See Gilbert, supra.  

The record reveals that the appellant had some low back 
pathology prior to entry into the July 1987 ACDUTRA.  It may 
have started as part of the PLDC in 1986.  That matter, 
however need not be resolved in light of the other evidence 
on file.  It is concluded, as set forth below, that there is, 
after the Court remand, evidence on file that suggests that 
the back disorder, however currently classified, was 
aggravated by the event that occurred in July 1987.  In view 
of the allowance of this issue, the specific back disorder 
need not be determined.  There is evidence that however 
classified, it is part of chronic back pathology since the 
ACDUTRA in July 1987.

In this regard, service medical records document complaints 
of back pain prior to the July 1987 injury to her lower back.  
However, the evidence indicates that the disease may have 
been originally incurred during ACDUTRA as part of the PLDC 
in May 1986.  

In particular, the appellant has reported that her first 
problems with her back began after completing 72 hours of 
training for PLDC in May 1986.  She has testified that this 
was during ACDUTRA.  Tr., p. 11 (December 1996).  

The record establishes that the appellant was enrolled in the 
PLDC from October 1, 1985 to May 25, 1986.  Service records 
establish that she was called to ACDUTRA at least twice as 
part of the PLDC; once in March 1986 and again in May 1986.  

Thus, the evidence supports the appellant's account that she 
was enrolled in the PLDC and took part in ACDUTRA in May 1986 
as part of the PLDC.  However, there are no service or 
private medical records from 1986 documenting treatment of 
low back complaints.  The appellant has reported that she did 
not report the problem to the military until after the July 
7, 1987 accident, but stated that she sought private 
treatment after the PLDC training.  

The record does not clearly establish that the appellant's 
back disorder originated or first manifested itself during 
her PLDC training.  It is generally unclear as to when this 
condition in fact first manifested itself, as medical records 
do not document reports of back pain during the above-
mentioned PLDC training.  

However, while the record does not show private treatment in 
1986 it does document treatment for low back and lower 
extremity complaints beginning in January 1987.  Furthermore, 
the January 1987 note documented that she had a "prior 
problem" relating to this, and an inservice physician 
concluded that the disability was incurred in the line of 
duty.  Furthermore, Dr. AF opined that the appellant's 
military training, along with the 1987 accident, while not 
causing the pathology, helped precipitate and aggravate the 
condition.  

Regardless of whether the back pathology was incurred during 
her ACDUTRA in May 1986 or afterwards (thereby preexisting 
her next documented ACDUTRA in July 1987), there is competent 
medical evidence establishing that the disease was aggravated 
by her July 1987 accident. 

Per the Court's request, the Board finds that the record 
establishes that the appellant was involved in an accident 
involving her lower back that occurred while she was on 
ACDUTRA in July 1987.  There is a service medical record 
specifically documenting the accident, noting that it 
occurred while she was on ACDUTRA.  

Further, there is competent medical evidence that the 
variously classified back disorder was permanently aggravated 
by service; however, there is also competent evidence that 
the low back disorder was not aggravated by service.  

The pertinent evidence in favor of the finding that the back 
pathology was aggravated by service consists of the MEB's 
conclusion that the appellant's ankylosing spondylitis 
originated around 1987, did not exist prior to service, and 
was permanently aggravated by service.  

While Dr. AF indicated that the appellant's military training 
and July 1987 accident were not the "full cause" of the 
back pathology, given that it is an inflammatory connective 
tissue disease, he found that the back pathology began while 
she was in the military and that her training and July 1987 
accident were "aggravating factors that precipitated and 
worsened her disease, leading to the present disability."  

The primary evidence against the claim consists of the PEB's 
finding that the appellant's low back pathology existed prior 
to service and was not aggravated by service.  It further 
found that the evidence did not sufficiently establish an 
etiological relationship between the low back pathology and 
the July 1987 injury.  

In addition, as noted above, the January 2000 VA examiner has 
essentially concluded that the low back pathology was not 
incurred in or aggravated by duty.

The probative value of the MEB's December 1991 finding is 
strengthened by a previous September 11, 1991 medical opinion 
by a service physician finding that the appellant's low back 
disorder was incurred in the line of duty and was service-
aggravated.  Further, the MEB's findings are supported by the 
evidence of record showing an increasing frequency of back 
complaints after the July 1987 accident.  The MEB's December 
1991 medical conclusion is thus entitled to greater probative 
weight.  

As noted above, the January 2000 VA examiner concluded that 
the 1986-1987 back problems resolved as illustrated by the 
fact that the appellant did not seek treatment until the end 
of the 1980s and by her continued attempt to stay in the 
National Guard.  In particular, she found that her statement 
that she was in good health, without complaints of back pain 
at the time of her November 1989 examination, contradicted 
Dr. AF's opinion that the back condition was aggravated by 
service.  She further questioned the extent to which a 
"minor" trauma could permanently aggravate the back 
disorder.  

While there is a gap of documentation of treatment of a back 
problem from approximately 1990 to April 1991, the Board 
notes that the appellant reported on multiple occasions in 
1991 and afterwards that she had been suffering from back 
pain since the July 1987 injury.  

The Board is of the opinion that while the appellant is not 
competent to opine on the nature or etiology of her back 
pain, she is competent to discuss the degree and frequency of 
her pain, as this pertains to her personal knowledge obtained 
through the use of her own senses.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

While there is no medical evidence documenting the 
appellant's back pain between 1990 and April 1991, there is 
also no evidence contradicting the appellant's reports of 
having back pain since the July 1987 injury.  The Board 
further finds that her reports of such pain have been 
relatively consistent both internally and with her documented 
descriptions of pain both before and after 1991.  They are 
further lent support by the medical records documenting her 
complaints of low back pain both before and after 1990.  Her 
lay testimony regarding her back pain is therefore deemed 
competent and credible.  See Layno, supra.  

The January 2000 VA examiner's general questioning of whether 
minor traumatic injury can aggravate the back pathology is 
further undermined by her subsequent conclusion that the 1995 
workers' compensation injury did in fact aggravate the back 
pathology, an injury that was specifically described as mild 
by a private physician in September 1995 who examined her 
specifically with respect to this injury.  

Furthermore, the probative value of Dr. AF's and the MEB's 
conclusion that the back pathology was aggravated by active 
service are strengthened by the medical evidence which show 
little or no complaints relating to the low back prior to her 
May 1986 PLDC training, including a report on July 6, 1987, 
the day before the accident, that her pain was decreasing, 
with more frequent complaints following the July 1987 
accident.  

In sum, while the evidence in favor of finding service 
connection is not entirely clear and thus not free from 
doubt, it is concluded that the evidence is essentially in 
equipoise.  Thus, applying the benefit of the doubt rule, the 
Board finds that the appellant's back disorder, variously 
diagnosed as sacroiliitis and ankylosing spondylitis, cannot 
be satisfactorily disassociated from her periods of ACDUTRA.  
Therefore, the Board concludes that the record supports a 
grant of entitlement to service connection.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a low back disorder 
variously diagnosed as sacroiliitis and ankylosing 
spondylitis is granted.  


			
	HOLLY E. MOEHLMANN	MICHAEL D. LYON
	Member, Board of Veterans' Appeals	Member, Board of Veterans 
Appeals


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

